Exhibit 10.132

 

AMENDMENT #1 TO

$150 MILLION EBITDA INCENTIVE PROGRAM

 

This Amendment to the $150 Million EBITDA Incentive Program (the “Plan”) is
adopted this 30th day of December, 2005.

 

WHEREAS, General Communication, Inc. (the “Company”) has adopted and maintains
the Plan and the Company has the authority to amend the Plan at any time;

 

WHEREAS, pursuant to the transition rules available under IRS Notice 2005-1 and
the Proposed Treasury Regulations under Section 409A of the Internal Revenue
Code of 1986, as amended, the Company may amend the Plan to specify payment
dates for benefits to be paid from the Plan;

 

WHEREAS, the Company also desires to amend the Plan with respect to the
calculation of benefits;

 

NOW THEREFORE, the Company amends the Plan as provided below.

 

AMENDMENT

 

1. The paragraph of the Plan titled “Non recurring amounts shall not be
included:” is amended by the addition of the following paragraph:

 

Notwithstanding the above, EBITDA shall include (a) the proceeds from the
company’s settlement with AT&T during 2005 and (b) the company’s bad debt
recovery during 2005 from MCI.

 

2. The following is added under the section titled “SENIOR OFFICER GROUP”:

 

Notwithstanding the above, (a) solely in the case of Wilson Hughes, the full
amount payable under this Plan to Wilson Hughes shall be paid in one lump sum
cash payment on December 29, 2005, with such cash payment to be determined based
on the closing price of the company stock on December 27, 2005, and (b) solely
in the case of Dana Tindall, 75% of the full amount payable under this Plan to
Dana Tindall shall be paid in one lump sum cash payment on January 10, 2006,
with such cash payment to be determined based on the closing price of the
company stock on December 27, 2005, and the remaining 25% of the amount payable
under this Plan to Dana Tindall to be paid (and valued) in 2007 in accordance
with the terms of this Plan.

 

IN WITNESS WHEREOF, the Company has authorized the undersigned individual to
execute this Amendment as of the date first above written.

 

 

GENERAL COMMUNICATION, INC.

 

 

 

By:

/s/ Ronald A. Duncan

 

 

 

 

Title: President

 

1

--------------------------------------------------------------------------------